HAWKINS, Judge.
Appellant was convicted upon his plea of guilty, his punishment being assessed at two years’ confinement in the penitentiary.
No statement of facts is found in the record. By bill of exception appellant complains that he was deprived of a statement of facts without fault on his part, the bill reciting that the official court reporter did not take shorthand notes of the testimony, and for that reason appellant has been deprived of a statement of facts. There is no claim on the part of appellant that the evidence introduced was not sufficient to support the conviction, and therefore, in view of his plea of guilty, we are inclined to believe that the absence of a statement of facts does not call for a reversal.
The other bills of exception present some questions which, if we had the statement of facts before us, might call for investigation, but in the absence of the same they are not thought to present such errors as call for a reversal.
The judgment is affirmed.

Affirmed.